George, J.,
delivered the opinion of the court.
The plaintiff in error was sued in trespass for an assault and battery on the defendant in error. The jury assessed the damages at $100. A motion for a new trial was overruled. It is now insisted that the verdict should be set aside because the court rejected evidence offered by the plaintiff in error of his good character for peace and good order. The evidence was rightly rejected. The character of the defendant was not involved in the suit. The character of the parties was wholly irrelevant, and evidence thereof was therefore inadmissible. There are some exceptions to the general rule excluding evidence of character in civil actions, but this was not one of them. See 1 Whart. on Ev., sect. 47 et seq.; 1 Greenl. on Ev., sect. 55.
The verdict was well warranted by the evidence. The defendant in error was an infant about five years of age, and had just committed a violent and brutal assault and battery on the plaintiff in error’s child, only eighteen months old, when plaintiff in error caught him and whipped him severely. There was great provocation, but no justification for the whipping. The right to protect his own child did not confer on the plaintiff in error the right to punish the party who had maltreated it.
The judgment is affirmed.